THE THIRTEENTH COURT OF APPEALS

                                     13-18-00571-CV


                                  Rosendo Torres III
                                          v.
                               Navarro Place Apartments


                                   On appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                          Trial Cause No. 2018-CCV-61523-5


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed for want of prosecution. The Court

orders the appeal DISMISSED FOR WANT OF PROSECUTION in accordance with its

opinion. Costs of the appeal are adjudged against appellant although he is exempt from

payment due to his inability to pay costs.

       We further order this decision certified below for observance.

January 17, 2019